Citation Nr: 1533460	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  11-01 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his January 2011 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the local RO.  Such a hearing was scheduled in July 2012 and the Veteran did not appear for this scheduled hearing. Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2014).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefit Management System (VBMS) paperless files.  A review of the documents in the VBMS and Virtual VA files reveals that, with the exception of the July 2015 Informal Hearing Presentation submitted by the Veteran's representative, the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issue of entitlement to service connection for tinnitus appears to have been raised by the Veteran in an October 2010 VA examination report.  This issue
has not been addressed  by the Agency of Original Jurisdiction (AOJ) and is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDING OF FACT

The Veteran has bilateral hearing loss as defined by VA; however the competent, probative evidence indicates that such disability, which was first shown many years after the Veteran's discharge from service, is not medically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in service.            38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 2014);                     38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter sent by the RO to the Veteran in April 2009, prior to adjudication of the Veteran's claim, advised him of the evidence and information necessary to substantiate his claim for service connection.  The letter also informed him of his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

With regard to the duty to assist, the Board notes that this duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.                           38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board notes that the Veteran's STRs are of record.  Moreover, the Veteran's post-service VA treatment record, have been obtained and considered.  The Board notes that all identified records have been associated with the file and reviewed, and the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify any non-VA providers who had treated him for the claimed bilateral hearing loss and to complete an appropriate authorization form for each such provider in an April 2009 letter. The Veteran did not respond to this letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Additionally, the Veteran was afforded a VA examination in October 2010.  The Board finds that the examination is adequate to decide the issue of the Veteran's bilateral hearing loss claim because it is predicated on an interview with the Veteran, review of the record, and physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and a review of the medical records.  Moreover, the opinion offers a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In sum, VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board's proceeding to the merits of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Service Connection

The Veteran contends that he currently has bilateral hearing loss as a result of his military service.  A review of the Veteran's Form DD-214 lists his military occupational specialty to be upholsterer. 

 Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.  § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Prior to October 31, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, where applicable, the ASA standards have been converted to ISO-ANSI standards.  

The Court has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records are negative for complaints, treatment and findings of hearing loss during service.  A January 1969 service discharge examination included audiometric testing, which revealed the following pure tone thresholds, in decibels:

Hertz  500         1,000            2,000               3,000               4,000
Right   20            20                 20                    15                     30
Left     15            15                 15                    20                     15

Also, in his January 1969 Report of Medical History the Veteran denied that he currently had, or that he had ever had hearing loss or ear trouble.


An October 2010 audiological examination revealed the following:

      Hertz  500         1,000            2,000               3,000               4,000
      Right   35            35                 35                    45                    50
      Left     30            35                 35                    45                    55  

Speech recognition scores based on the Maryland CNC Test were 94 percent in the right ear and 96 percent in the left ear.  The audiologist noted the Veteran's military and post-military noise exposure, included the Veteran's reports that a vest exploded behind him in 1966.  The Veteran also claimed that he was exposed to the noise of aircraft, power tools, machines, tanks, heavy equipment and weapons during service.  The audiologist also noted the Veteran's military noise exposure included aircraft, power tools, machines, tanks, heavy equipment, and weapons training, and that his post-service noise exposure both occupational and recreational included building power lines, working in a trim shop as an upholsterer, automotive maintenance, truck driver, auto racing, and all-terrain vehicle use.  The audiologist also noted that the Veteran reported a history of otoxic medications. 

Following examination of the Veteran and review of the claims file, the audiologist opined that it was less likely as not (less than 50 percent probability) that the Veteran's hearing loss was caused by or a result of acoustic trauma or experiences in service.  Specifically, the audiologist reasoned that the Veteran's hearing loss is consistent with age-related changes.  The audiologist noted that after conversion from ASA to ISO-ANSI, the Veteran's enlistment audiogram dated November 1965 when compared to the separation audiogram indicated no significant change in hearing while in service and hearing thresholds were within test re-test reliability from 500-6000Hz.  The audiologist remarked that the hearing thresholds at discharge are not considered disabling per 38 C.F.R. § 3.385, and that the hearing thresholds at the time of the examination were not significantly greater than one would expect with age-related changes.  The audiologist noted that hearing loss due to acoustic trauma is immediate and not progressive per medical research. The examiner remarked that according to a 2002 American College of Occupational and Environmental Medicine Position Statement on Noise-Induced Hearing Loss which found that hearing loss due to noise does not progress beyond age-related changes once the exposure to noise is discontinued.  Therefore, as the Veteran's hearing was within normal limits at separation and there was no objective evidence of onset of hearing loss in service, the VA audiologist opined that the Veteran's hearing loss was less likely as not due to in-service noise exposure or related to active service or any incident of service.

In its analysis, the Board has considered the totality of the evidence of record and finds that competent, probative evidence weighs against a grant for the claim of service connection for hearing loss.  The first element of service connection is established as the October 2010 VA examination, reflects that the Veteran has bilateral hearing loss to an extent recognized as a disability, as defined under 38 C.F.R. § 3.385.  The second element of service connection can be conceded here as the Board acknowledges that the Veteran was likely exposed to loud noise when in service as he has claimed.  However, the record does not persuasively establish that there exists a medical nexus between any such current disability and service.  The third element of service connection is not established for the reasons stated below. 

The Board has first considered whether service connection is warranted on a presumptive basis; however, the clinical evidence of record fails to show that the Veteran manifested hearing loss to a compensable degree within one year of discharge from service.  A review of the service treatment records document no complaints, findings, or diagnosis relative to hearing loss.  Significantly, the Veteran's January 1969 separation examination shows normal hearing and the Veteran denied "hearing loss" and "ear trouble" on his January 1969 Report of Medical History.  There are no documented complaints of hearing loss until March 2009 and no clinical evidence until the October 2010 VA examination, when the Veteran filed his claim.  Moreover, as will be discussed below, the Board finds that the Veteran's statements regarding the onset of symptoms to be not credible.  As such, presumptive service connection, to include the basis of continuity of symptomatology, is not warranted for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Relevant to direct service connection, while the evidence of record shows that the Veteran has currently diagnosed bilateral hearing loss, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the VA audiologist's opinion that the Veteran's hearing loss was not related to his military service.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.

The Board notes that the Veteran and his representative have contended on the Veteran's behalf that the Veteran's current bilateral hearing loss is related to the Veteran's service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno, supra, at 469-70.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Veteran is competent to describe the Veteran's current symptoms such as difficulty hearing, and his representative is competent to relay his observations of the Veteran's symptoms.  As to the etiology of the bilateral hearing loss, the Board finds such subject matter to be complex in nature and beyond the competence of a lay person.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, knowledge of degeneration of hearing as a result of exposure to loud noises involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Thus, the Board accords the Veteran's and his representative's statements regarding the etiology of the Veteran's bilateral hearing loss to have little probative value as the Veteran and his representative are not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Additionally, the opinion of the VA audiologist who has the necessary training and medical knowledge to competently speak to the issues at hand is highly probative. 

Here, the Veteran and his representative have offered only conclusory statements regarding the relationship between the Veteran's purported in-service exposure and/or symptoms and the Veteran's current bilateral hearing loss.  There is nothing in the claims folder which indicates that either the Veteran or his representative are medically trained and competent to make such conclusions.  In contrast, the VA audiologist took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's purported in-service injury and/or symptoms and the current nature of the Veteran's bilateral hearing loss.  Therefore, the Board accords greater probative weight to the VA audiologist's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has asserted a medical relationship between the Veteran's current hearing loss and his in service noise exposure.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.

In this regard, the Veteran's hearing was found to be normal on service discharge in January 1969.  Moreover, in the Veteran's accompanying January 1969 Report of Medical History, the Veteran denied "hearing loss" and "ear trouble." The Veteran stated that he was "fine," and did not mention the purported vest explosion incident from 1966, despite the form providing the Veteran ample opportunity.  During the October 2010 VA examination, the Veteran reported the onset of symptoms in 1966.  The evidence of record simply does not persuasively demonstrate that the Veteran has experienced hearing loss in service, as is now asserted in connection with the claim for monetary benefits.  Here, the Veteran's admission to the October 2010 VA audiologist that he had a post-service history of recreational noise exposure, along with the passage of time between the Veteran's separation from service and the actual documentation of hearing loss, are factors that tend to weigh against the claims but also support the audiologist's negative nexus opinion.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset of symptoms and continuity of symptoms since service to not be credible. 

 In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


